DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS)’s submitted on 3/26/2021 and 4/21/2021 have been considered and made of record.
Allowable Subject Matter
Claims 15-28 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art does not disclose or suggest, “A method for controlling a charging station for charging vehicles, wherein, when charging the vehicles, a first charging unit of the charging station is coupled for power transmission to a second charging unit of each of the vehicles, the method comprising:  when charging of one of the vehicles, an update process of the charging station is performed in which a control arrangement of the one of the vehicles transmits an up-to-date software package to a control device of the charging station; … during the update process the control device of the charging station updates a stored software from the up-to-date software package to the up-to-date software” as recited in independent claim 15. Claims 16-25 depend from 15 and are allowable for the same reasons.
The prior art does not disclose or suggest, “A charging station for charging vehicles, wherein the charging station comprises: a first charging unit which can be coupled in a current-transmitting manner to a second charging unit of a vehicle; and a control device configured to  
The prior art does not disclose or suggest, “A vehicle, comprising: … a second charging unit, which can be coupled for power transmission to a first charging unit of a charging station for charging the electrically chargeable energy storage device; and a control arrangement configured to when charging the vehicle, an update process of the charging station is performed in which a control arrangement of the vehicle transmits an up-to-date software package to a control device of the charging station; and … wherein during the update process, the control device of the charging station updates a stored software from the up-to-date software package to the up-to-date software” as recited in independent claim 28.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
US 9348381 discloses a method for managing the charging of an electric vehicle. The method includes receiving a request for a charge transfer for an electric vehicle over a network 
US 10106045 discloses a first charging interface to communicatively couple with a second charging interface of a charging station. The example apparatus also includes a communication interface actuatable between a stored position and a deployed position, the communication interface comprising a first radio frequency waveguide, the first radio frequency waveguide to physically engage a second radio frequency waveguide of the charging station to form a electromagnetically sealed waveguide, the electromagnetically sealed waveguide to guide radio frequency communication signals between the communication interface and the charging station. One or more computing devices connected to the charging station 104 via the network 112 may display information, such as the battery status, the charging status, diagnostic data, media files (e.g., movies, music, television programs, etc.) uploaded to a memory of the vehicle 102, firmware versions, software versions, etc. However, ‘045 does not disclose the allowable matter as recited above.
US 10391876 discloses a method which establishes (101) a communication link between a charging station (201) and an electric vehicle. Checking (103) whether the software of the 
US 9152408 discloses a program update device that is provided in a vehicle in which a battery can be charged from the outside and updates a software program used in the vehicle includes a charging time acquiring unit that acquires the charging time of the battery, an update time acquiring unit that acquires the time required to rewrite the program, a comparison unit that compares the charging time acquired by the charging time acquiring unit and the program rewrite time acquired by the update time acquiring unit, and an update unit that rewrites the program on the basis of the comparison result of the comparison unit. In the program update device, a charging connector may be locked while the program is being updated. As such, in the program update device, since the charging connector is locked while the program is being updated, it is possible to prevent the disconnection of the charging connector (the interruption of charging) while the program is being updated. Therefore, it is possible to reliably prevent the update of the program from being interrupted due to the interruption of charging and the start of the traveling of the vehicle. However, ‘408 does not disclose the allowable matter as recited above.
US 10481896 discloses a method which includes using a powerline connection of a vehicle to an EVSE for charging of the vehicle and receiving vehicle version information 
US 20190294135 discloses a vehicle charging system including a charge station comprising a controller that is in communication with a server. The controller is programmed to, responsive to receiving a reservation request including content request data, request the server to send content to the controller prior to a reservation start time, receive and store the content, and, responsive to a vehicle associated with the reservation request receiving power from the charge station, transfer the content to the vehicle. The method includes receiving, by a server, a reservation request for a charge station including a reservation time and vehicle identification data for a vehicle, selecting a software update corresponding to the vehicle identification data, and sending the software update to a charge station for storage prior to the reservation time. The method further includes downloading, by the charge station, the software update to the vehicle responsive to the vehicle receiving power from the charge station. However, ‘135 does not disclose the allowable matter as recited above.
DE 102015204362 a method for operating a charging station, including establishing a communication link between the charging station and an electric vehicle; checking, via the communication link, whether a software stored on a processing unit of the electric vehicle has to be updated; and transmitting, as a function of the check, update data for updating the software via the communication link to the electric vehicle with the aid of the charging station so that the software may be updated based on the update data. A charging station, an electric 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD V MURALIDAR whose telephone number is (571)272-8933.  The examiner can normally be reached on M - W 9:30 am to 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricardo Isla can be reached on 571-272-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.












RICHARD V. MURALIDAR
Primary Examiner
Art Unit 2859



/RICHARD V MURALIDAR/Primary Examiner, Art Unit 2859